DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 66-71, 73-83 and 91-107 in the reply filed on 11 March 2021 is acknowledged1.
Claims 72 and 84-90 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 January 2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 66-71, 77-82, and 98 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al (US # 5,228,485). With respect to claim 66, the Lewis reference discloses a medication adherence management system (Col. 1, ll. 16-43) comprising a holding apparatus (Fig. 18) with a receptacle (168) for holding or connecting to a medicament container (12), a detector device (20) and a data processing device or control device (Fig. 23) for registering at least one of a medication activity, opening or closing of the medicament container, and loss of weight of the medicament container (Col. 13, ll. 15-31), and wherein the holding apparatus comprises at least a first element (170) and a second element (172), which are movable relative to each other for at least one of holding the medicament container and adapting to medicament containers of different size or different shape (Col. 13, line 53 to col. 14, line 7).
With respect to claim 67, the two elements (170,172) are movable in a linear fashion relative to each other.
With respect to claim 68, the elements (170,172) guide each other’s movement.
With respect to claims 69-71, Lewis discloses a locking mechanism (Col. 14, ll. 47-50).
With respect to claims 77-79, the two elements (170, 172) are inseparable during normal operation, but obviously could be removed and replaced with identical parts.
With respect to claims 80-82, the holding apparatus hold the container (12) by the neck in a suspended position (Fig. 18).
With respect to claim 98, the spring-loaded clamping mechanism seems to prevent rotation of the bottle during operation, as this would be problematic otherwise.


Claims 66-69, 73-76, 78, 79, and 97 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howard et al (US # 5,170,380). With respect to claim 66, the Lewis reference discloses a medication .
With respect to claims 67 and 68, the sleeves (32,32’) fit telescopingly within the housing.
With respect to claim 69, locking elements (44,44’) prevent rotation (Col. 5, ll. 60-66).
With respect to claims 73 and 74, the first element is part of the housing which contains the device electronics.
With respect to claim 75, the second element is a sleeve (32,32’).
With respect to claim 76, the second element contains the detector device (Col. 7, ll. 36-48).
With respect to claims 78 and 79, the sleeves (32,32’) are modular to hold containers of different sizes (Fig. 2).
With respect to claim 97, the receptacle has a step (36) for holding containers of different sizes (Col. 5, line 23 to col. 6, line 14).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 91-94, 96, 98, 99, 101, 102, and 104-107 are rejected under 35 U.S.C. 103 as being unpatentable over Fateh (US # 10,366,207) and Stein et al (US # 8,754,769). With respect to claims 91, the Fateh reference discloses a medication adherence management system comprising: a holding apparatus (100, 600) for a medicament container (630, 830), wherein the holding apparatus comprises: a receptacle (105, 410, 820, 825) for holding or connecting to a medicament container (630,830), and a detector device for wirelessly recognizing a pill or drop exiting the top of the medicament container in the receptacle (Col. 6, ll. 20-35), wherein the holding apparatus further comprises (Figs. 2, 6A & 6B) a data processing device or control device (Col. 7, ll. 57-67) for processing data of said detector device to register a medication activity (Col. 8, ll. 1-52). However, the Fateh reference does not teach that the receptacle detects when the medicament container has been opened and closed, or that the cap has been removed for a predetermined period of time. However, inferring that medicine has been dispersed from a container by sensing when a cap has been removed from said container for a predetermined period of time was known as shown by the example of Stein (Col. 9, line 20 to col. 10, line 20), and it .
With respect to claims 92-94 and 96, Fateh disclose resilient means for securing the container in the holding apparatus (Col. 6, ll. 3-14).
With respect to claim 98, the resilient means of Fateh would also prevent rotation of the container (Col. 6, ll. 3-14).
With respect to claims 99, 101, and 102, Fateh disclose an optical detection unit for detecting the presence of the medicine container (Col. 7, ll. 20-25).
With respect to claims 104-107, Fateh disclose Communicating data with a remote processing device (Col. 7, ll. 1-12; Col. 8, ll. 11-42; Col. 10, ll. 1-20).


Claim 103 is rejected under 35 U.S.C. 103 as being unpatentable over Fateh (US # 10,366,207) and Stein et al (US # 8,754,769), as applied to claims 91-94, 96, 98, 99, 101, 102, and 104-107 above, and further in view of Glynn (US # 5,774,865). Providing a patient compliance and medication monitoring system with a bar code reader to detect what kind of medicine is contained in the bottle inserted was known as shown by the example of Glynn (Col. 2, line 64 to col. 3, line 50, and it would be obvious to the ordinary practioner to modify the sleeve of Fateh to include a bar code reader to verify that the correct bottle had been inserted therein.


Conclusion
s 83, 95, and 100 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other references cited show the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 72 does not read on the embodiment illustrated in Figures 11-14, because no “drawer” is shown.